UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4518



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LEVERN JUNIOR JACOBS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:04-cr-00277)


Submitted:   February 23, 2007             Decided:   March 9, 2007


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, LAW OFFICES OF RANDOLPH MARSHALL LEE,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Thomas Cullen, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Levern Junior Jacobs was convicted of being a felon in

possession of a weapon in violation of 18 U.S.C. § 922(g) (2000).

On appeal, he alleges that the district court erred by denying his

proposed jury instruction regarding confession evidence.

          We find no abuse of discretion in the district court’s

decision not to issue Jacobs’ proffered instruction.         United

States v. Helem, 186 F.3d 449, 454 (4th Cir. 1999) (stating

standard).    In particular, we find that there was sufficient

evidence of Jacobs’ guilt unrelated to his confession of possessing

the firearm at issue.   See Wong Sun v. United States, 371 U.S. 471,

488-89 (1963) (noting that a conviction must rest on more than

uncorroborated admission or confession); United States v. Hall, 396

F.2d 841, 844-45 (4th Cir. 1968) (same).    Accordingly, we affirm.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -